1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   MICHAEL ALLEN,                                      Case No.: 20-cv-340-MMA (BLM)
12                                     Petitioner,
                                                         ORDER DENYING IN FORMA
13   v.                                                  PAUPERIS APPLICATION AND
                                                         DISMISSING CASE WITHOUT
14   RALPH DIAZ,
                                                         PREJUDICE
15                                   Respondent.
16
17         Petitioner, a state prisoner proceeding pro se, has not paid the $5.00 filing fee and
18   has filed a Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254. Doc. No.
19   1. Petitioner has also filed a request to proceed in forma pauperis. Doc. No. 7.
20         Petitioner’s request to proceed in forma pauperis is denied because Petitioner has
21   not provided the Court with enough information to determine Petitioner’s financial status.
22   A request to proceed in forma pauperis made by a state prisoner must include “a
23   certificate from the warden or other appropriate officer of the place of confinement
24   showing the amount of money or securities that the petitioner has in any account in the
25   institution.” Rule 3(a)(2), 28 U.S.C. foll. § 2254; see also CivLR 3.2. Petitioner has
26   failed to provide the Court with the required Prison Certificate.
27         Accordingly, the Court DENIES Petitioner’s request to proceed in forma pauperis
28   and DISMISSES the case without prejudice. To have the case reopened, Petitioner must,

                                                     1
                                                                               20-cv-340-MMA (BLM)
1    no later than April 27, 2020, provide the Court with: (1) a copy of this Order together
2    with the $5.00 filing fee or (2) a copy of this Order together with adequate proof that
3    Petitioner cannot pay the $5.00 filing fee. For Petitioner’s convenience, the Clerk of
4    Court shall attach to this Order a blank in forma pauperis form, which includes the
5    required Prison Certificate.
6          IT IS SO ORDERED.
7
8    Dated: February 26, 2020                      _____________________________
9                                                  Hon. Michael M. Anello
10                                                 United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                               20-cv-340-MMA (BLM)
